DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate or render obvious of an air conditioning system in particular, the limitations: 
“a first switching valve installed at the second connection pipe and disposed between the first branch part and the first combination part” as recited in claim 1;
“a second expansion valve installed at the fourth connection pipe” as recited in claim 16;
“wherein the outdoor unit and the heat exchange device are coupled to each other by three pipes comprising the first pipe, the second pipe, and the third pipe” as recited in claim 21; and 
“wherein the outdoor unit and the heat exchange device are coupled to each other by three pipes comprising the first pipe, the second pipe, and the third pipe” as recited in claim 24. 
The best prior art Tanaka does not teaches the claimed circuit structure of the air conditioning apparatus as required in claims 1, 16, 21 and 24. Also, the prior art of record does not provide further teaching or motivation to modify the air conditioning .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/KUN KAI MA/Primary Examiner, Art Unit 3763